DeadeRick, Oh. J.,
delivered the opinion of the court:
Complainant was a revenue collector for Jackson county,*323from 1865 to 1872, against whom motions were made by the state for revenue collected, and which he had failed to pay over.
These motions were made in the circuit court of said county, and were still pending and undetermined when this bill was filed to enjoin -their prosecution and transfer the litigation to the chancery court.
The complainant contests his liability, and insists, for various reasons stated in the bill, the questions at issue can bo better tried in the chancery than in the circuit court.
The cause was heard upon the demurrer of the state,-its treasurer and comptroller, and the demurrer was overruled, and the defendant was allowed to appeal.
The defense made, amongst others, was that the state could not be sued.
The cause was heard at a- former term, but was held under advisement to await the argument and determination of other causes, involving the same question.
Since the argument of this cause we have held, in the case of Buttram v. The State, at Knoxville [reported in this volume, post, p. 337], that the state could not be sued by her citizens in her courts, even in a defensive, suit. The same thing was also held in a case at Jackson, of Foley v. The State.
These cases are decisive against complainant’s right to maintain this suit.
The chancellor’s decree, overruling the demurrer, will be reversed, and the demurrer will be sustained, and the bill dismissed.